In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00128-CR

EX PARTE GREGORY LYNN ALLEN               §   On Appeal from the 372nd District
                                              Court

                                          §   of Tarrant County (C-D372-W011815-
                                              1589063-A)

                                          §   December 15, 2022

                                          §   Per Curiam Memorandum Opinion

                                          §   (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM